--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

          This Securities Purchase Agreement (this "Agreement") is dated as of
November 10, 2007, by and between Geocom Resources Inc., a Nevada corporation
(the "Company"), and the Investors identified on the signature pages attached
hereto (each an "Investor" and collectively the "Investors").

          WHEREAS, the Company and the Investors are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by the provisions of Regulation D ("Regulation D"), as promulgated by
the U.S. Securities and Exchange Commission (the "SEC") under the Securities Act
of 1933, as amended (the "Securities Act"), subject to the terms and conditions
set forth in this Agreement; and

          WHEREAS, the Investors wish to purchase from the Company, and the
Company wishes to sell and issue to the Investors, upon the terms and conditions
stated in this Agreement, in the amounts set forth beneath such Investor's name
on the Investor's signature page, an aggregate of 1,250,000 units in the capital
of the Company (the "Units") at a price of $0.20 per Unit. Each Unit will
consist of one common share in the capital of the Company (each, a “Share”) and
one common share purchase warrant (each, a “Warrant”) subject to adjustment.
Each Warrant shall be non-transferable and shall entitle the holder thereof to
purchase one share of common stock in the capital of the Company (each, a
“Warrant Share”), as presently constituted, for a period of one year commencing
from the Closing (as defined hereafter), at a price per Warrant Share of $0.25.
The Company intends to pursue a TSXV listing upon completion of this financing.
Upon completion of the listing, the Company intends to re-price the Warrants to
$0.20.

          NOW THEREFORE, in consideration of the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor hereby
agrees as follows:

ARTICLE 1
DEFINITIONS

1.1     Definitions

          In addition to the terms defined elsewhere in this Agreement, the
following terms have the meanings indicated in this Section 1.1:

  (a)

"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

        (b)

"B.C. Act" means the Securities Act (British Columbia).

        (c)

"BCSC" means the British Columbia Securities Commission.

        (d)

"Clark Wilson LLP LLP" means the Company's attorneys.

        (e)

"Closing" means the closing of the purchase and sale of the Securities pursuant
to Section 2.2 hereof.


--------------------------------------------------------------------------------

- 2 -

  (f)

"Closing Date" shall have the meaning ascribed to such term in Section 2.3
hereof.

          (g)

"Control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

          (h)

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

          (i)

"GAAP" shall have the meaning ascribed to such term in Section 3.8 hereof.

          (j)

"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.

          (k)

"Material Adverse Effect" means a material adverse effect on:

          (i)

the assets, liabilities, results of operations, condition (financial or
otherwise), business or prospects of the Company and its Subsidiaries taken as a
whole; or

          (ii)

the ability of the Company to issue and sell the Securities contemplated hereby
and to perform its obligations under this Agreement.

          (l)

"OTCBB" means The National Association of Securities Dealers Inc.'s
over-the-counter bulletin board.

          (m)

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

          (n)

"Registrable Securities" means all of the Shares and any securities issued or
issuable upon any stock split, dividend or other distribution recapitalization
or similar event with respect to the foregoing.

          (o)

"Registration Statement" means the registration statement to be filed by the
Company pursuant to Section 7.1 hereof.

          (p)

"Required Approvals" shall have the meaning ascribed to such term in Section 3.5
hereof.

          (q)

"SEC Reports" shall have the meaning ascribed to such term in Section 3.8
hereof.

          (r)

"Securities" means the Units.

          (s)

"Shares" means all the fully paid and non-assessable common shares in the
capital stock of the Company.

          (t)

"Subscription Amount" means, as to each Investor, the amount to be paid for the
Units hereunder, as set forth beneath such Investor's name on the Investor's
signature page, in United States Dollars and in immediately available funds.

          (u)

"Subsidiary" means any subsidiary of the Company as set forth in the Company's
SEC Reports.

          (v)

“TSXV” means the TSX Venture Exchange.


--------------------------------------------------------------------------------

- 3 -

  (w)

"Units" means one common Share of the Company and one warrant to purchase one
common Share of the Company.

ARTICLE 2
PURCHASE AND SALE

2.1     Purchase and Sale of the Units

          Subject to the other terms and conditions of this Agreement, on the
Closing Date, each of the Investors shall severally, and not jointly, purchase,
and the Company shall sell and issue to the Investors, the Shares in the amount
set forth beneath such Investor's name on the Investor's signature page in
exchange for the Subscription Amount (reflecting a per Unit purchase price of
$0.20) as specified in Section 2.2 below.

2.2     Closing

  (a)

Upon the terms and subject to the conditions set forth herein, concurrently with
the execution and delivery of this Agreement by the parties hereto, each
Investor shall deliver to the Company, via wire transfer or a certified check,
immediately available funds equal to such Investor's Subscription Amount and
shall simultaneously deliver or cause to be delivered this Agreement to the
offices of the Company, duly executed by such Investor. The Company’s wiring
instructions are available upon request.

          (b)

The Company, within three business days after the Closing Date, and after
receipt of this Agreement executed by the Investor and receipt of the
Subscription Amount for the Closing, shall deliver to each Investor the
following via overnight delivery service:

          (i)

a stock certificate for the number of Shares subscribed, registered in the name
of such Investor; and

          (ii)

this Agreement, duly executed by the Company.

          (c)

The Company may at any time prior to receipt of any subscription amount, in its
sole discretion, terminate this offering of the Securities and accept or reject
(in whole or in part) any Investor's subscription then in its receipt. In the
event of such rejection, the Investor's payment (or, in the case of rejection of
a portion of the Investor's subscription, the part of the payment relating to
such rejected portion) will be returned promptly to the Investor, without
interest.

2.3     Conditions To Closing

          Upon satisfaction or waiver by the party sought to be benefited
thereby of the conditions set forth in this Section 2.3, the Closing shall occur
on or before November 16 2007, at the offices of the Company or such other date
as is determined by the Company. The date that the Closing actually occurs shall
be known as the "Closing Date."

  (a)

All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date and all covenants of the other
party shall have been performed if due prior to such date.


--------------------------------------------------------------------------------

- 4 -

  (b)

There shall have been no Material Adverse Effect with respect to the Company
since the date hereof.

        (c)

No stop order or suspension of trading shall have been imposed by the OTCBB, the
SEC or any other governmental regulatory body with respect to the public trading
in the Common Stock.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

          The Company hereby makes the representations and warranties set forth
below to each Investor.

3.1     Organization, Good Standing and Qualification

          Each of the Company and its Subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own its properties.
Each of the Company and its Subsidiaries is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property makes such
qualification or leasing necessary unless the failure to so qualify has not and
could not reasonably be expected to have a Material Adverse Effect.

3.2     Authorization

          The Company has the requisite power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for:

  (a)

the authorization, execution and delivery of this Agreement;

        (b)

authorization of the performance of all obligations of the Company hereunder or
thereunder; and

        (c)

the authorization, issuance (or reservation for issuance) and delivery of the
Securities. This Agreement constitutes legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors' rights generally.

3.3     Capitalization

          Schedule 3.3 sets forth:

  (a)

the authorized capital stock of the Company on the date hereof;

        (b)

the number of shares of capital stock issued and outstanding;

        (c)

the number of shares of capital stock issuable pursuant to the Company's stock
plans; and


--------------------------------------------------------------------------------

- 5 -

  (d)

the number of shares of capital stock issuable and reserved for issuance
pursuant to securities (other than the Shares) exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company.

          All of the issued and outstanding shares of the Company's capital
stock have been duly authorized and validly issued and are fully paid,
nonassessable and were issued in full compliance with applicable law and any
rights of third parties. Except as disclosed on Schedule 3.3, no Person is
entitled to preemptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as disclosed on Schedule 3.3, there are
no outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind, and except as contemplated
by this Agreement, neither the Company nor any Subsidiary is currently in
negotiations for the issuance of any equity securities of any kind. Except as
disclosed on Schedule 3.3, there are no voting agreements, buy-sell agreements,
options or rights of first purchase agreements or other agreements of any kind
among the Company and any of the security holders of the Company relating to the
securities of the Company held by them. Except as disclosed in Schedule 3.3, the
Company has not granted any Person the right to require the Company to register
any securities of the Company under the Securities Act, whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person.

3.4     No Conflicts

          The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
thereby do not and will not:

  (a)

conflict with or violate any provision of the Company's certificate or articles
of incorporation, bylaws or other organizational or charter documents; or

        (b)

subject to obtaining the Required Approvals, conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company is a party or by which any property or asset of the Company
is bound or affected; or

        (c)

result, in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected; except in the case of each of the foregoing clauses, such as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect.

3.5     Filings, Consents and Approvals

          To the Company's actual knowledge, the Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement other than:

--------------------------------------------------------------------------------

- 6 -

  (a)

the filing with the SEC, and any other applicable regulatory authorities, of a
Registration Statement, or any such like instruments, as described pursuant to
the terms and conditions of Article 7.1 of this Agreement; and

        (b)

the filing of Form D with the SEC and applicable state law filings.

          (collectively, the "Required Approvals").

3.6     Issuance of the Securities

          The Securities are duly authorized and, when issued and paid for in
accordance with this Agreement will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens. The Company has not, and to the
actual knowledge of the Company, no Affiliate of the Company has sold, offered
for sale or solicited offers to buy or otherwise negotiated in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Investors.

3.7     Use of Proceeds

          The proceeds of the sale of the Securities hereunder shall be used by
the Company to continue development of the Santa Rosa, and Marcelita Projects in
Chile, the south Chile reconnaissance joint venture and related projects derived
therefrom and additional exploration opportunities as identified and developed
by Company personnel, to assist in the TSXV listing application, and for working
capital.

3.8     SEC Reports; Financial Statements

          The Company has filed all reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law to file such material) (the foregoing materials being
collectively referred to herein as the "SEC Reports") on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. The Company has
identified and made available to the Investors a copy of all SEC Reports filed
within the 10 days preceding the date hereof. As of their respective dates, to
the actual knowledge of the Company, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. To the Company's actual knowledge, the financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
("GAAP"), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

--------------------------------------------------------------------------------

- 7 -

3.9     Material Changes

          Since the date of the latest audited financial statements included
within the SEC Reports, except as specifically disclosed in the SEC Reports:

  (a)

there has been no event, occurrence or development that has had or that could
result in a Material Adverse Effect;

          (b)

the Company has not incurred any liabilities (contingent or otherwise) other
than:

          (i)

trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice; and

          (ii)

liabilities not required to be reflected in the Company's financial statements
pursuant to GAAP or required to be disclosed in filings made with the SEC;

          (c)

the Company has not altered its method of accounting or the identity of its
auditors;

          (d)

the Company has not declared or made any dividend or distribution of cash or
other property to its common stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock; and

          (e)

the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to the Company's existing stock option or similar
plans.

3.10    Litigation

          There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the actual knowledge of the Company, threatened
against or affecting the Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an "Action") which:

  (a)

adversely affects or challenges the legality, validity or enforceability of this
Agreement or the Securities; or

        (b)

could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

          There has not been, and to the actual knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.

3.11    Compliance

          The Company:

  (a)

is not in default under or in violation of (and, to the Company's actual
knowledge, no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company under), nor has
the Company received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit


--------------------------------------------------------------------------------

- 8 -

 

agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived);

        (b)

is not in violation of any order of any court, arbitrator or governmental body;
or

        (c)

to the Company's actual knowledge, is not in violation of any statute, rule or
regulation of any governmental authority, except in each case as could not,
individually or in the aggregate, have or result in a Material Adverse Effect.

3.12    Labor Relations

          No material labor dispute exists or, to the actual knowledge of the
Company, is imminent with respect to any of the employees of the Company.

3.13    Regulatory Permits

          The Company possesses all certificates, authorizations and permits
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct its businesses as described in the SEC Reports,
except where the failure to possess such permits could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect ("Material Permits"), and the Company has not received any notice of
proceedings relating to the revocation or modification of any Material Permit.

3.14    Title To Assets

          The Company has good and marketable title in and to all property owned
by the Company and that is material to its business, free and clear of all
liens, except for liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company. Any property and facilities held under lease by
the Company and the Subsidiaries are held under valid, subsisting and
enforceable leases concerning which the Company is in compliance.

3.15    Private Placement

          Assuming the accuracy of the representations and warranties of the
Investors set forth in Article IV hereof, the offer, issuance and sale of the
Securities to the Investors as contemplated hereby are exempt from the
registration requirements of the Securities Act.

3.16    Listing Requirements

          Certain market makers make a market in the Company's Common Stock for
quotation on the OTCBB. There are no proceedings pending or, to the Company's
actual knowledge, threatened against the Company relating to the continued
quotation of the Company's Common Stock on the OTCBB, and the Company has not
received any notice of, nor to the Company's actual knowledge is there any basis
for, the Common Stock to cease to be quoted on the OTCBB.

3.17    Disclosure

          To the actual knowledge of the Company, neither the Company nor any
Person acting on its behalf has provided the Investors or their agents or
counsel with any information that constitutes or might constitute material,
non-public information. The written information relating to the Company, its

--------------------------------------------------------------------------------

- 9 -

business, the Subsidiaries and the transactions contemplated hereby delivered to
the Investors in connection with the transactions contemplated by this Agreement
does not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.

3.18    Brokers and Finders

          A finder's fee of 4% in cash and 4% in warrants will be payable in
connection with the transactions contemplated in this Agreement.

3.19    No General Solicitation

          Neither the Company nor any Person acting on its behalf has conducted
any general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

          Each Investor hereby, for itself and for no other Investor, represents
and warrants to the Company as follows:

4.1     Organization; Authority

          Investor, if not an individual, is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The purchase by Investor of the Securities
hereunder has been duly authorized by all necessary action on the part of
Investor. This Agreement has been duly executed by Investor, and when delivered
by Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Investor, enforceable against it in accordance
with its terms.

4.2     Investment Intent

          Investor is acquiring the Securities as principal for its own account
for investment purposes only and not with a view to or for distributing or
reselling such Securities or any part thereof, without prejudice, however, to
Investor's right, subject to the provisions of this Agreement, at all times to
sell or otherwise dispose of all or any part of such Securities pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws. Nothing contained herein shall be deemed a representation or
warranty by Investor to hold Securities for any period of time. Investor is
acquiring the Securities hereunder in the ordinary course of its business.
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

4.3     Investor Status

          At the time Investor was offered the Securities, it was, and at the
date hereof it is, an "accredited investor" as defined in Rule 501(a) under the
Securities Act, and has completed an Accredited Investor Questionnaire in the
form attached herein immediately after the Investor's signature page. Investor
has not been formed solely for the purpose of acquiring the Securities. Investor
is not a registered broker-dealer under Section 15 of the Exchange Act.

--------------------------------------------------------------------------------

- 10 -

4.4     Investment Experience

          Investor, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Investor recognizes that investment in the Securities involves substantial
risks, including loss of the entire amount of such investment, and Investor is
able to bear the economic risk of investment in the Securities and to afford a
complete loss of such investment.

4.5     General Solicitation

          Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

4.6     Short Sales

          From the date of this Agreement until the filing of the Registration
Statement, Investor represents and warrants that it shall not engage in short
sales of the Company's Common Stock, as that term is defined in applicable SEC
rules.

4.7     Disclosure of Information

          Investor has received, read, carefully considered, and fully
understands this Agreement, the SEC Reports and all documents related to the
Company and its operations required by and furnished to such Investor (or
otherwise publicly available documents filed with the SEC on Edgar). In making
its decision to invest in the Securities, Investor has relied upon the
independent investigations made by Investor and by Investor's own professional
advisors. Investor and its advisors, if any, have been given the opportunity to
obtain information and to examine this Agreement and certain other information
regarding the Company and to ask questions of, and to receive answers from the
Company or any Person acting on the Company's behalf concerning the Securities,
the Company, and terms and conditions of this investment, and to obtain any
additional information to verify the accuracy of any information previously
furnished. All such questions have been answered to Investor's full
satisfaction.

4.8     Irrevocability of Subscription

          Investor agrees that the Investor's subscription shall be irrevocable
by Investor, that, except as required by applicable law, and that Investor shall
not be entitled to cancel, terminate or revoke this Agreement or any of
Investor's obligations hereunder.

4.9     Restricted Securities

          Investor understands that:

  (a)

the Securities have not been registered under the Securities Act because of
their issuance in a transaction exempt from the registration requirements of the
Securities Act;

        (b)

the Securities must be held by Investor indefinitely (without limiting the
Company's obligation hereunder to file the Registration Statement) unless a
subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration; and


--------------------------------------------------------------------------------

- 11 -

  (c)

the Securities will bear the legends to such effect set forth in Section 5.1(b)
hereof.

4.10    British Columbia Resale Restrictions

  (a)

The Investor acknowledges that the Shares are subject to resale restrictions in
British Columbia and may not be traded in British Columbia except as permitted
by the B.C. Act and the rules made thereunder.

        (b)

Pursuant to Multilateral Instrument 45-102, as adopted by the BCSC, a subsequent
trade in the Shares will be a distribution subject to the prospectus and
registration requirements of applicable Canadian securities legislation
(including the B.C. Act) unless certain conditions are met, which conditions
include a hold period (the "Canadian Hold Period") that shall have elapsed from
the date on which the Securities were issued to the Subscriber and, during the
currency of the Canadian Hold Period, any certificate representing the Shares is
to be imprinted with a restrictive legend (the "Canadian Legend").

        (c)

By executing and delivering this Agreement, the Investor will have directed the
Company not to include the Canadian Legend on any certificates representing the
Shares to be issued to the Investor.

        (d)

As a consequence, the Investor will not be able to rely on the resale provisions
of Multilateral Instrument 45-102, and any subsequent trade in the Shares during
or after the Canadian Hold Period will be a distribution subject to the
prospectus and registration requirements of Canadian securities legislation, to
the extent that the trade is at that time subject to any such Canadian
securities legislation.

4.11    Confidentiality and non-use of Confidential information

          The Company may provide or may have provided to the Investor
confidential information for the purpose of the Investor evaluating its
potential investment in the Company. “Confidential information” includes all
information about the Company that has not been disclosed to the public by the
Company, including but not limited to a potential acquisition of properties by
the Company. The Investor agrees that it will not use the confidential
information for any purpose except its analysis of the investment decision
regarding the Company; that it will not disclose the confidential information to
any party except those professional advisors who are assisting the Investor with
its investment decision after warning the professional advisors of the
confidentiality of such information; and will not trade in the securities of the
Company while in possession of confidential information for so long as the
confidential information has not been disclosed to the public. The Investor
agrees to sign any confidentiality agreement as may be presented regarding the
disclosure of confidential information, but the presence or absence of such
further agreement will not detract from the duties of the Investor as set out in
this clause.

ARTICLE 5
COVENANTS AND AGREEMENTS

5.1     Transfer Restrictions

  (a)

The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities, other than
pursuant to an effective registration statement or a transfer to the Company or
to an Affiliate of an Investor, the Company may require the transferor thereof
to provide to the Company an opinion of


--------------------------------------------------------------------------------

- 12 -

 

counsel selected by the transferor and reasonably acceptable to the Company, the
form and substance of which opinion to be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of any transfer,
Investor shall have notified the Company of concerning the proposed disposition,
and any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of an Investor under this Agreement.

        (b)

Investor agrees to the imprinting of the following legend on any certificate
evidencing the Securities:

       

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THE
SECURITIES TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE
WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS."

        (c)

An Investor may from time to time pledge pursuant to a bona fide margin account
or grant a security interest in some or all of the Securities, provided the
pledge or secured party is an accredited investor and, if required under the
terms of such transaction, such Investor may transfer possession of the pledged
or secured Securities to the pledgees or secured parties. Notice of such pledge
or transfer shall be given to the Company, but such pledge or transfer will not
be subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but the legend set forth in Section 5.1(b) hereof shall remain
on the pledged Securities, and such legal opinion may be required in connection
with a foreclosure by the pledgee or secured party or a subsequent transfer
following default by the Investor.

5.2     Integration

          The Company shall not, and shall use commercially reasonable efforts
to ensure that no Affiliate of the Company shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that will be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investors.

5.3     Listing of Shares

          Since the Company intends to have its Common Stock traded on the TSXV,
and even if it applies to have its Common Stock or any other securities traded
on any other principal stock exchange or market, it shall include in such
application the Shares and will take such other action as is necessary to cause
such Common Stock to be so listed. The Company will use commercially

--------------------------------------------------------------------------------

- 13 -

          reasonable efforts to comply in all respects with the Company's
reporting, filing and other obligations under the bylaws or rules of such market
or exchange, as applicable.

5.4     Press Release and 8-K

          On or promptly following the Closing Date, the Company shall issue a
press release reasonably acceptable to the Investors disclosing the material
terms of the transactions contemplated hereby and file a Current Report on Form
8-K disclosing the transactions contemplated hereby and including this Agreement
as exhibits to such Form 8-K. In addition, the Company will make such other
filings and notices in the manner and time required by the SEC.

5.5     No Material Non-Public Information

          The Company covenants and agrees that neither it nor any other Person
acting on its behalf will provide any Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Investor shall be relying on the foregoing
representations in effecting transactions in the Securities of the Company.

ARTICLE 6
INDEMNIFICATION

6.1     Indemnification

          Each party (the "Indemnifying Party") will indemnify, defend and hold
the other parties and their directors, officers, shareholders, partners,
employees and agents (each, an "Indemnified Party") harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys' fees and costs of investigation that any such Indemnified
Party may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Indemnifying
Party in this Agreement.

6.2     Conduct of Indemnification Proceedings

          If any action shall be brought against any Indemnified Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Indemnified Party shall promptly notify the Indemnifying Party in writing, and
the Indemnifying Party shall have the right to assume the defense thereof with
counsel of its own choosing. Any Indemnified Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party except to the extent that:

  (a)

the employment thereof has been specifically authorized by the Indemnifying
Party in writing;

        (b)

the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel; or

        (c)

in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Indemnifying
Party and the position of such Indemnified Party.


--------------------------------------------------------------------------------

- 14 -

The Indemnifying Party will not be liable to any Indemnified Party under this
Agreement:

  (d)

for any settlement by an Indemnified Party effected without the Indemnifying
Party's prior written consent, which shall not be unreasonably withheld or
delayed; or

        (e)

to the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Indemnified Party's breach of any of its representations,
warranties, covenants or agreements in this Agreement.

ARTICLE 7
REGISTRATION RIGHTS

7.1     Registration Statement

          As soon as reasonably practicable following the Closing Date, the
Company shall make an application for a listing of its securities on the TSX
Venture Exchange (the “Listing”) and complete a financing in connection with the
Listing (the “TSXV Financing”). Within 90 days of the closing of the TSXV
Financing, the Company intends to prepare and file with the SEC (and such other
regulatory authorities as are applicable, including the BCSC and/or TSX Venture
Exchange, as required), a Registration Statement (the "Registration Statement")
or such other required or applicable filings, covering both the resale of the
Registrable Securities hereunder, as well as the securities issued in the TSXV
Financing, for an offering to be made on a continuous basis pursuant to Rule 415
under the Securities Act and/or pursuant to all other applicable legislation.
The Registration Statement shall be on another appropriate form in each
applicable jurisdiction and in accordance herewith. Subject to the terms of this
Agreement, the Company shall use its best efforts to cause the Registration
Statement to be declared effective under the Securities Act within 145 days of
the closing of the TSXV Financing. In the event that either deadline is delayed,
the Company will pay the Investors liquidated damages of 1.5% of each Investor's
proceeds for each 30 days of delay until one year from Closing.

7.2     Participation by Investors

          The Investors or Holders shall furnish to the Company such information
regarding the Investors' offerings of Registrable Securities and the proposed
manner of distribution thereof as the Company may reasonably request and as
shall be required in connection with the Registration Statement and any related
prospectus, or any amendment thereof or supplement thereto. The Company will
give each Investor, Holder and any underwriter, and their respective counsel and
accountants (at the Investor's, Holder's or underwriter's sole expense), a
reasonable opportunity to review, comment upon and participate in the
preparation of the Registration Statement, each prospectus included therein or
filed with the SEC, and each amendment thereof or supplement thereto. The
Company will also allow each Investor or Holder reasonable access to the
Company's books and records and such opportunities to discuss the business of
the Company with its officers, counsel and accountants, as shall be reasonably
necessary in order to conduct a reasonable and diligent investigation in within
the meaning of the Securities Act.

7.3     Amendments and Supplements

          The Company shall prepare and file with the SEC, and all other
applicable regulatory authorities, such amendments and supplements, including
post-effective amendments, to the Registration Statement and the prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
period of time set forth in Section 7.1 hereof. The Company shall respond as
promptly as reasonably practicable to any comments received from the SEC with
respect to the Registration Statement, the prospectus or any amendment thereof
or

--------------------------------------------------------------------------------

- 15 -

supplement thereto, and as promptly as reasonably practicable provide the
Holders true and complete copies of all correspondence from and to the SEC
relating to the Registration Statement. To the extent within the control of the
Company, the Company shall comply in all material respects with the provisions
of the Securities Act and the Exchange Act with respect to the disposition of
all Registrable Securities covered by the Registration Statement during the
applicable period in accordance (subject to the terms of this Agreement) with
the intended methods of disposition by the Holders set forth in the Registration
Statement or the prospectus, as amended or supplemented.

7.4     Documents to Holders

          The Company will, at the expense of the Company, furnish to the
Purchaser such number of copies of the Registration Statement, prospectuses,
amendments, supplements and other documents incident to any registration or
qualification of the Registrable Securities as a Holder may from time to time
reasonably request.

7.5     Registration Expenses

          The Company will bear all costs and expenses related to the
Registration Statement, other than the expenses incurred by the Holders for
brokers' or underwriters' commissions and discounts or legal fees incurred by
the Holders.

7.6     Indemnification by Company

          The Company agrees to indemnify, defend and hold harmless, to the
extent permitted by law, each Investor and its officers, directors,
stockholders, employees, agents and representatives, and any other person deemed
to control the Investor within the meaning of the Securities Act against all
losses, claims, damages, liabilities and expenses caused by:

  (a)

any violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any other federal or state securities law, rule or regulation
applicable to the Company; or

        (b)

any untrue statement of material fact contained in the Registration Statement,
the prospectus or any amendment thereof or supplement thereto or any omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such
Investor expressly for use therein or by such Investor's failure to deliver
information reasonably requested by the Company for preparation of the
Registration Statement, the prospectus or any amendments or supplements thereto.

7.7     Indemnification by Investors

          If any Investor is participating in the Registration Statement, such
Investor will furnish to the Company in writing such information as the Company
reasonably requests for use in connection with the Registration Statement,
prospectus or any amendments or supplements thereto, to the extent permitted by
law, such Investor will indemnify, defend and hold harmless the Company, its
directors, officers, stockholders, employees, agents and representatives, and
any other person deemed to control the Company against any losses, claims,
damages, liabilities and expenses resulting from any untrue statement or
material fact contained in the Registration Statement, prospectus or any
amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make

--------------------------------------------------------------------------------

- 16 -

the statements therein not misleading, but only to the extent the same are
caused by or contained in any information furnished in writing to the Company by
such Investor expressly for use therein or by such Investor's failure to deliver
information reasonably requested by the Company for preparation of the
Registration Statement, the prospectus or any amendments or supplements thereto.

7.8     Indemnification Procedures

          The application of the indemnities set forth in Sections 7.6 and 7.7
hereof shall be in accordance with the procedures set forth in Section 6.2
hereof.

ARTICLE 8
MISCELLANEOUS

8.1     Fees And Expenses

          Except as expressly set forth in this Agreement to the contrary, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the issuance of any Securities.

8.2     Entire Agreement

          This Agreement and the exhibits and schedules thereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents.

8.3     Notices

          Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of:

  (a)

the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified herein;

        (b)

three business days following the date of mailing, if sent by U.S. mail prepaid
or a nationally recognized overnight courier service; or

        (c)

upon actual receipt by the party to whom such notice is required to be given.

          The addresses for such notices and communications are those set forth
on the signature pages hereof, or such other address as may be designated in
writing hereafter.

8.4     Amendments; Waivers

          No provision of this Agreement may be waived or amended except in a
written instrument signed, in the case of an amendment, by the Company and each
of the Investors or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or

--------------------------------------------------------------------------------

- 17 -

requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

8.5     Construction

          The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

8.6     Successors And Assigns

          This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The Company may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Investors. Any Investor may assign its rights under this
Agreement to any Person to whom such Investor assigns or transfers any
Securities in accordance with the provisions of this Agreement.

8.7     No Third-Party Beneficiaries

          This Agreement is intended for the benefit of the parties hereto and
their respective successors and permitted assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in the indemnities under Sections 6.1, 7.6 and 7.7 hereof.

8.8     Governing Law; Attorneys' Fees

          All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If either party shall commence
an action or proceeding to enforce any provisions of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its court costs and reasonable attorneys' fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

8.9     Execution

          This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

--------------------------------------------------------------------------------

- 18 -

8.10    Severability

          If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

8.11    Replacement of Securities

          If any certificate or instrument evidencing any Securities is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for any new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Securities.

8.12    Independent Nature of Investors' Obligations

          The obligations of each Investor under this Agreement are several and
not joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. Nothing contained herein, and no action
taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated herein.

          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to duly executed by their respective authorized signatories
as of the date first indicated above.

GEOCOM RESOURCES INC.

By:     /s/ John E. Hiner 
          Name:    John E. Hiner 
          Title:     President

ADDRESS FOR NOTICE:

413, 114 West Magnolia Street
Bellingham, WA 98225
Attention:           John Hiner, President
Tel:           (360) 392-2898
Fax:           (360) 733-3941

--------------------------------------------------------------------------------

- 19 -

INVESTOR'S SIGNATURE PAGE

          IN WITNESS WHEREOF, the undersigned have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Investor Name:   Alliance International Investors Inc.       Signature:   /s/
Richard W. Radez       Name of Signatory:   Richard W. Radez       Title of
Signatory:   President  

Subscription Amount:                   $ 250,000.00                     
for         1,250,000             Shares

Address for Notice:   74 Carriage Lake Drive   Browns Burg Indiana 46112      
Fax Number:           Telephone Number:   1-317-502-5838       E-Mail Address:  
richradez@yahoo.com       With a copy to:   (which shall not constitute notice)
         


--------------------------------------------------------------------------------

ACCREDITED INVESTOR QUESTIONNAIRE

          The undersigned Investor, in connection with the acquisition of
securities of GEOCOM RESOURCES INC. (the "Company"), hereby makes the following
representations and warranties:

          The Investor understands that the offer and sale of the Company's are
not being registered under the Securities Act of 1933, as amended (the "Act") or
qualified under state securities laws, in reliance upon exemptions from such
registration and qualification requirements for transactions not involving any
public offering. Information supplied through this Questionnaire will be used to
ensure compliance with the requirements of such exemptions.

          The undersigned Investor represents and warrants to the Company that:

  (a)

The information contained herein is complete and accurate and may be relied upon
by the Company; and

        (b)

Investor will notify the Company immediately of any material change in any of
such information occurring prior to the acceptance or rejection of the
Investor's subscription for securities of the Company.

ALL INFORMATION WILL BE TREATED CONFIDENTIALLY

          The Investor represents and warrants that the Investor falls within
the category (or categories) marked. PLEASE INDICATE EACH CATEGORY OF ACCREDITED
INVESTOR THAT YOU SATISFY, BY PLACING AN "X" ON THE APPROPRIATE LINE BELOW.

________ Category 1.

A bank, as defined in Section 3(a)(2) of the Act, whether acting in its
individual or fiduciary capacity; or

   



  ________ Category 2.

A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Act, whether acting in its individual or fiduciary capacity;
or

   



  ________ Category 3.

A broker or dealer registered pursuant to Section 15 of he Securities Exchange
Act of 1934; or

   



  ________ Category 4.

An insurance company as defined in Section 2(13) of the Act; or

   



  ________ Category 5.

An investment company registered under the Investment Company Act of 1940; or

   



  ________ Category 6.

A business development company as defined in Section 2(a) (48) of the Investment
Company Act of 1940; or


--------------------------------------------------------------------------------

- 3 -

________ Category 7.

A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or

   



  ________ Category 8.

A plan established and maintained by a state, its political subdivision or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with assets in excess of US$5,000,000;

   



  ________ Category 9.

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 in which the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or an employee benefit plan with total assets in excess of US$5,000,000
or, if a self- directed plan, the investment decisions are made solely by
persons who are accredited investors; or

   



  ________ Category 10.

A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940; or

   



  ________ Category 11.

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, nor
formed for the specific purpose of acquiring the Shares, with total assets in
excess of US$5,000,000; or

   



  ________ Category 12.

A director, executive officer or general partner of the Company; or

   



  ________ Category 13.

A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of this purchase exceeds US$1,000,000; or

   



  ________ Category 14.

A natural person who had an individual income in excess of US$200,000 in each of
the two most recent years or joint


--------------------------------------------------------------------------------


- 4 -


income with that person's spouse in excess of US$300,000 in each of those years
and has a reasonable expectation of reaching the same income level in the
current year; or

   



  ________ Category 15.

A trust, with total assets in excess of US$5,000,000 not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in SEC Rule 506(b)(2)(ii); or

   



  X Category 16.

An entity in which all of the equity owners are accredited investors.


Date:               November 10, 2007   /s/ Richard W. Radez       (Signature)  
            Richard W. Radez       (Print Name)  


--------------------------------------------------------------------------------

SCHEDULE 3.3

The following is Schedule 3.3 to the Securities Purchase Agreement (the
“Agreement”) dated as of November 10, 2007 between Geocom Resources Inc.
(“Geocom”) and certain Investors. The disclosures set out in this Schedule shall
qualify sections of the Agreement where it is reasonably apparent that such
information qualifies the representations and warranties of Geocom under the
Agreement

1.           AUTHORIZED CAPITAL STOCK

Geocom’s Certificate of Incorporation authorizes the issuance of 100,000,000
shares of common stock.

2.           CAPITAL STOCK ISSUED AND OUTSTANDING

As of August 15, 2007 the issued and outstanding is 27,137,494 shares of common
stock.

3.           CONVERTIBLE SECURITIES AND SHARES RESERVED FOR ISSUANCE

              (a)           Stock Options

1,700,000 shares of common stock of Geocom are reserved for issuance pursuant to
Geocom’s 2003 Stock Option Plan:

432,000 shares of common stock of Geocom are issuable upon the exercise of
outstanding stock options pursuant to the 2003 Stock Option Plan.

              (b)           Share Purchase Warrants

5,446,040 shares of common stock of Geocom are reserved for issuance and
issuable upon the exercise of outstanding share purchase warrants issued in
connection with a private placement that closed in July 2006.

--------------------------------------------------------------------------------